Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00658-CV

                       IN THE INTEREST OF P.M.T., et al., Children

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02080
                          Honorable Richard Garcia, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. Counsel’s motion to withdraw is DENIED. It is ORDERED that no costs be
assessed against appellant in relation to this appeal because appellant qualifies as indigent under
TEX. R. APP. P. 20.

       SIGNED January 30, 2019.


                                                 _____________________________
                                                 Irene Rios, Justice